Case 6:06-cr-00022-ACC-LRH Document 109 Filed 12/29/20 Page 1 of 2 PageID 336




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION



UNITED STATES OF AMERICA


VS.                                                 CASE NO: 6:06-cr-22-Orl-22LRH


JASON E. MADOW


       DEFENDANT’S REPLY TO THE ORDER DATED DECMEBER 29TH, 2020


       COMES NOW the Plaintiff, appearing pro se, and respectfully offers the following in
response to Your Honor’s Order, and states the following in response:

       1. The Defendant’s address has not changed, and is still at 10695 Weir Way, Alpharetta
           GA 30022 for over 7 years.
       2. The Defendant has included an absentee ballot that he has received over a week at the
           same address and continues to receive mail regularly at said address.
       3. Defendant cannot offer any reason why the mail was returned.

                                   RELIEF REQUESTED
   1. Prays that the Motion for the Writ of Garnishments to be Quashed GRANTED
   2. Prays that the Motion to Transfer Venue to the Northern District of Georgia GRANTED
   3. Prays that the Motion for the Government to seek permission before the issuance of
      Subpoenas be GRANTED
   4. For any other relief that the Court deem just and proper.




                                CERTIFICATE OF SERVICE
       I hereby certify that on December 29th, 2020, I mailed via US Mail with the proper
postage affixed the foregoing document with the US District Court. I also certify that the
foregoing document is being served this day on all counsel of record via US Mail.

                                                2
Case 6:06-cr-00022-ACC-LRH Document 109 Filed 12/29/20 Page 2 of 2 PageID 337




 Respectfully submitted this the 29th day of December 2020.


_s/Jason Madow
Jason Madow, pro se
10695 Weir Way
Alpharetta, GA 30022




                                              2
